Title: To Benjamin Franklin from Philippe-Denis Pierres, 22 October 1781
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


Monsieur,
Paris le 22. 8bre. 1781
M. Fournier m’a remis de votre part les deux mains de papier que vous avez bien voulu lui donner pour moi. Je l’avois prié de vous demander si vous n’aviez pas du papier Grand Raisin aussi sans vergeures ni pontuseaux, c’est-à-dire de la dimension de 17 po. sur 22 po. ½ àpeuprès. C’étoit de cette forme que je le desirois pour un petit volume in-4°. que j’imprime actuellement & dont je me ferai un grand plaisir de vous offrir un Exemplaire. Je serois bien charmé, Monsieur de pouvoir m’en procurer de cette grandeur là ainsi que de celle dont vous avez bien voulu m’accorder deux mains, & vous m’obligerez infiniment si vous pouvez m’indiquer quelqu’un qui m’en cede pour de l’argent.
M. Fournier m’a dit que vous aviez regardé assez favorablement l’Impression que j’ai faite de son essai de Caractere: votre suffrage, Monsieur, est bien fait pour me flatter & pour m’encourager à faire encore mieux. Je souhaite que l’objet qui m’occupe actuellement Soit digne de vos regards: & je m’estimerai trop heureux Si je puis y reussir.
Je Suis avec un bien profond respect, Monsieur, Votre tres humble & tres obeissant serviteur,
PierresImprimeur ordinaire du Roi, &c. rue st. Jacques.
M. Francklin.
 
Notation: Pierres. Paris 22. 8bre. 1781.
